Plaintiff in error, hereinafter called defendant, was convicted in the county court of McIntosh *Page 413 
county on a charge of having unlawful possession of intoxicating liquor, and his punishment fixed by the jury at a fine of $100 and confinement in the county jail for a period of 30 days.
The officer, before searching defendant's premises, filed an affidavit for a search warrant describing the premises of the defendant as set forth in the syllabus of this case. The description in the search warrant was the same as that in the affidavit.
Section 30, article 2, of the Bill of Rights of the Constitution of Oklahoma, provides:
"The right of the people to be secure in their persons, houses, papers, and effects against unreasonable searches or seizures shall not be violated; and no warrant shall issue but upon probable cause supported by oath or affirmation, describing as particularly as may be the place to be searched and the person or thing to be seized."
The description of the premises in the case at bar in no wise complies with the requirements of section 30, art. 2, supra. The only evidence offered in the case being that obtained under the insufficient affidavit and search warrant, the court should have sustained the defendant's request and directed the jury to return a verdict of not guilty.
For the reasons stated, the cause is reversed.